Exhibit 10.2

INDEMNIFICATION AGREEMENT

This Indemnification Agreement (“Agreement”) is made as of this [—] day of [—],
2008, between ModusLink Global Solutions, Inc., a Delaware corporation (together
with its subsidiaries, the “Company”), and [—] (the “Indemnitee”).

WITNESSETH THAT:

WHEREAS, it is essential to the Company to attract and retain as Directors and
executive Officers the most capable people available; and

WHEREAS, the Indemnitee is a director or officer of the Company or serves as a
director, officer, trustee, partner, employee or agent of another corporation,
partnership, joint venture, trust or other enterprise or non-profit entity at
the express written request of the Company (each a “Director” or “Officer”, as
applicable) and in such capacities provides valuable services to the Company;
and

WHEREAS, both the Company and the Indemnitee recognize that the Indemnitee,
while serving as a Director or Officer of the Company is exposed to a
substantial risk of expensive litigation at a time when liability insurance may
not continue to be available to insure adequately against such risk, and at a
time when the Company and the Indemnitee recognize that the Indemnitee is not
being paid sufficient compensation by the Company to compensate for such risk;
and

WHEREAS, it is now and has always been the express policy of the Company to
indemnify its Directors and Officers; and

WHEREAS, the Restated Certificate of Incorporation (as amended from time to
time, the “Certificate”) and Second Amended and Restated By-Laws (as amended
from time to time, the “By-Laws”) adopted by the Company provide for the
indemnification of Officers and Directors of the Company as authorized by
Section 145 of the Delaware General Corporation Law; and

WHEREAS, such Articles and By-Laws and the Delaware General Corporation Law
specifically provide that they are not exclusive, and thereby contemplate that
individual indemnification agreements may be entered into between the Company
and its Directors and Officers; and

WHEREAS, in accordance with the authorization provided by law, the Company
intends to purchase and maintain a policy or policies of Directors and Officers
Liability Insurance (“D&O Insurance”), providing certain basic protection
against risk of personal liability of Directors and Officers at a reasonable
cost, and Indemnitee has relied on the availability of such coverage, but such
coverage may become increasingly difficult to obtain on terms providing
reasonable protection at a reasonable cost for all risks; and

WHEREAS, to induce Indemnitee to continue to serve as a Director or Officer of
the Company and to provide Indemnitee with specific contractual assurance of
substantial protection



--------------------------------------------------------------------------------

against personal liability (regardless of, among other things, any amendment to
or revocation of any provision of the Company’s Certificate or By-Laws
concerning indemnification or any change in the composition of the Company’s
Board of Directors or any acquisition of the Company), the Company desires to
enter into this Agreement;

WHEREAS, in order to induce Indemnitee to remain in Indemnitee’s present
position as a Director or Officer of the Company and in consideration of
Indemnitee’s so remaining, the Company desires to indemnify Indemnitee according
to the terms and conditions set forth below; and

NOW, THEREFORE, in consideration of the foregoing premises and of the
Indemnitee’s continuing to serve the Company, and for other good and valuable
consideration, receipt of which is hereby acknowledged, the parties hereto, for
themselves, their successors and assigns, hereby agree as follows:

1. Agreement to Serve. Indemnitee agrees to serve or to continue to serve as a
Director or Officer of the Company for so long as he is duly elected or until
such time as he tenders his resignation in writing or his status as a Director
or Officer is terminated. This Agreement shall not be deemed an employment
contract between the Company (or any of its subsidiaries) and Officer
Indemnitee. Each Officer Indemnitee specifically acknowledges that Indemnitee’s
employment with the Company (or any of its subsidiaries), if any, is at will,
and the Indemnitee may be discharged at any time for any reason, with or without
cause, except as may be otherwise provided in any written employment contract
between Indemnitee and the Company (or any of its subsidiaries), other
applicable formal severance policies duly adopted by the Board, or, with respect
to services as an Officer of the Company, by the Company’s Certificate, the
Company’s By-laws, and the General Corporation Law of the State of Delaware. The
foregoing notwithstanding, the Agreement shall continue in force after
Indemnitee has ceased to serve as a Director or Officer of the Company.

2. Definitions. For purposes of this Agreement, the following terms shall have
the meanings set forth below:

(a) “Change in Control” shall be deemed to have occurred when (i) there has been
a change in control of the Company, not approved by a resolution of the
Company’s Board of Directors, of a nature that would be required to be reported
in response to Item 6(e) of Schedule 14A of Regulation 14A promulgated under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), including in
any event the acquisition by any “person” (as such term is used in Sections
13(d)(3) and 14(d)(2) of the Exchange Act) of beneficial ownership, directly or
indirectly, of securities of the Company representing 25% or more of the
combined voting power of the Company’s then outstanding securities,
(ii) followed within a period of not more than two years by a change in the
identity of a majority of the members of the Company’s Board of Directors
otherwise than through death, disability or retirement in accordance with the
Company’s retirement policies.

(b) The term “Claim” shall include any threatened, pending or completed action,
suit or proceeding, or any inquiry or investigation, whether brought by or in
the right of the Company or by any other party and whether of a civil, criminal,
administrative or

 

2



--------------------------------------------------------------------------------

investigative nature, including any inquiry or investigation which the
Indemnitee in good faith believes might lead to the institution of any action,
suit or proceeding, in which Indemnitee may be or may have been involved as a
party, witness or otherwise, by reason of the fact that Indemnitee is or was a
Director or Officer of the Company, by reason of any action taken by him or of
any inaction on his part while acting as such a Director or Officer, or by
reason of the fact that he is or was serving at the request of the Company as a
director, officer, employee or agent of another corporation, partnership, joint
venture, trust or other enterprise; in each case whether or not he is acting or
serving in any such capacity at the time any liability or expense is incurred
for which indemnification or reimbursement can be provided under this Agreement.

(c) The term “Expenses” shall include, without limitation, expenses of
investigations, judicial or administrative proceedings or appeals, amounts paid
in settlement of any Claim by or on behalf of Indemnitee, attorneys fees and
disbursements, any expenses of establishing a right to indemnification or
Expense Advances under Sections 9 and 10 of this Agreement, and all other costs,
expenses and obligations paid or incurred in connection with investigating,
defending, being a witness in or participating in (including on appeal), or
preparing to defend, be a witness in or participant in, any Claim, but shall not
include the amount of judgments, fines or penalties against Indemnitee.

(d) References to “other enterprise” shall include employee benefit plans;
references to “fines” shall include any excise tax assessed with respect to any
employee benefit plan; references to “serving at the request of the Company”
shall include any service as a director, officer, employee or agent of the
Company which imposes duties on, or involves services by, such director,
officer, employee, or agent with respect to an employee benefit plan, its
participants or beneficiaries.

(e) “Potential Change in Control” shall be deemed to have occurred if (i) any
person publicly announces an intention to take or to consider taking such
actions which if consummated might result in a Change in Control, (ii) any
“person” (as such term is used in Sections 13(d)(3) and 14(d)(2) of the Exchange
Act) acquires beneficial ownership, directly or indirectly, of securities of the
Company representing 25% or more of the combined voting power of the Company’s
then outstanding securities, or (iii) the Company’s Board of Directors in its
sole discretion adopts a resolution to the effect that, for purposes of this
Agreement, a Potential Change in Control has occurred.

3. Basic Indemnification. The Company hereby agrees to hold harmless and
indemnify Indemnitee and Indemnitee’s successors referred to in Section 18
hereof to the fullest extent authorized or permitted by the General Corporation
Law of the State of Delaware, or any other applicable law, or by any amendment
thereof or other statutory provision authorizing or permitting such
indemnification which is adopted after the date hereof.

4. Indemnity in Third-Party Claims. The Company shall indemnify Indemnitee in
accordance with the provisions of this Section 4 if Indemnitee is a party or
witness to, or threatened to be made a party or witness to, or otherwise
involved in any Claim (other than a Claim by or in the right of the Company to
procure a judgment in its favor) by reason of the fact that Indemnitee is or was
a Director or Officer of the Company, or is or was serving at the request of the
Company as a director, officer, employee or agent of another corporation,

 

3



--------------------------------------------------------------------------------

partnership, joint venture, trust or other enterprise, against all Expenses,
judgments, fines and penalties, actually incurred by Indemnitee in connection
with such Claim; provided that such indemnification shall not apply to any Claim
(i) in which Indemnitee shall have been finally adjudged to have engaged in
willful misconduct or to have acted in a manner which was knowingly fraudulent
or deliberately dishonest, or (ii) in the case of a criminal proceeding, in
which Indemnitee had reasonable cause to believe that his conduct was unlawful.
The Indemnitee shall be presumed to be entitled to indemnification hereunder to
the fullest extent possible, and the burden of proving otherwise shall be on the
party claiming to diminish such indemnification. The termination of any Claim by
judgment, order of court, settlement, conviction or upon a plea of nolo
contendre, or its equivalent, shall not create a presumption that Indemnitee
engaged in willful misconduct or acted in a manner which was knowingly
fraudulent or deliberately dishonest, and with respect to any criminal
proceedings, shall not create a presumption that Indemnitee had reasonable cause
to believe that his conduct was unlawful.

5. Indemnity in Claims by or in the Right of the Company. The Company shall
indemnify Indemnitee in accordance with the provisions of this Section 5 if
Indemnitee is a party or witness to, or threatened to be made a party or witness
to, or otherwise involved in any Claim by or in the right of the Company to
procure a judgment in its favor by reason of the fact that Indemnitee is or was
a Director or Officer of the Company, or is or was serving at the request of the
Company as a director, officer, employee, or agent of another corporation,
partnership, joint venture, trust or other enterprise, against all Expenses
actually incurred by Indemnitee in connection with such Claim provided that such
indemnification for Expenses shall not apply to any Claim in which Indemnitee
shall have been finally adjudged to have engaged in willful misconduct or to
have acted in a manner which was knowingly fraudulent or deliberately dishonest,
unless (and only to the extent that) any court in which such Claim was brought
shall determine upon application, that despite the adjudication of liability but
in view of all the circumstances of the case, Indemnitee is fairly and
reasonably entitled to indemnity for such Expenses as such court shall deem
proper. The Indemnitee shall be presumed to be entitled to indemnification
hereunder to the fullest extent possible and the burden of proving otherwise
shall be on the party claiming to diminish such indemnification.

6. Insurance. In the event the Company’s D&O Insurance shall terminate or the
scope or amount of coverage of the Company’s D&O Insurance shall be reduced from
the scope and coverage in effect during the first year of this Agreement, the
Company agrees to hold harmless and indemnify the Indemnitee to the fullest
extent permitted by applicable law to the full extent of the coverage which is
in effect during the first year of this Agreement. Notwithstanding the
foregoing, the Company is not obligated to maintain any D&O Insurance.

7. Section 16(b) Liability. The Company shall not be liable under this Agreement
to make any payment in connection with any claim made against Indemnitee for an
accounting of profits made from the purchase or sale by Indemnitee of securities
of the Company within the meaning of Section 16(b) of the Securities Exchange
Act of 1934 and amendments thereto or similar provisions of any state statutory
law or common law.

8. Indemnification of Expenses of Successful Party. Notwithstanding any other
provision of this Agreement, to the extent that Indemnitee has been successful
on the merits or otherwise, including the dismissal of an action without
prejudice or the settlement of an action

 

4



--------------------------------------------------------------------------------

without admission of liability, in defense of any Claim or in defense of any
claim, issue or matter therein, Indemnitee shall be indemnified against all
Expenses incurred in connection therewith without the necessity of authorization
in the specific case.

9. Advancement of Expenses. Expenses incurred by the Indemnitee in connection
with any Claim or in connection with any proceeding brought by Indemnitee under
Section 10 or 13 hereof, must be paid by the Company in advance (“Expense
Advances”) immediately upon the written request of the Indemnitee provided
Indemnitee shall undertake to repay such Expense Advances to the extent that it
is ultimately determined that Indemnitee is not entitled to indemnification.

10. Right of Indemnification Upon Application; Procedure Upon Application. Any
payment hereunder with respect to any judgment, fine or penalty shall be made no
later than 45 days after receipt by the Company of the written request of
Indemnitee, unless a determination has been made by a court of competent
jurisdiction, or unless a determination is made within said 45-day period by
independent legal counsel (appointed by the Company and approved by the
Indemnitee) in a written opinion that the Indemnitee has not met the relevant
standards for indemnification. All payments of Expense Advances must be made
immediately in accordance with the terms and conditions of Section 9 except as
provided in this Section 10.

The right to indemnification and the immediate right to Expense Advances pending
final determination of the right to indemnification or lack thereof, as provided
by this Agreement shall be enforceable by the Indemnitee in any court of
competent jurisdiction. The burden of proving that indemnification is not
appropriate as provided in this Agreement or otherwise shall be on the party
claiming to diminish such indemnification. The failure of the Company (including
its Board of Directors or independent legal counsel) to have made a
determination prior to the commencement of such action that indemnification is
proper in the circumstances because Indemnitee has met the applicable standard
of conduct, shall not be a defense to the action or create a presumption that
Indemnitee has not met the applicable standard of conduct. Indemnitee’s expenses
reasonably incurred in connection with successfully establishing his right to
indemnification, in whole or in part, with respect to any such Claim shall also
be paid by the Company under this Agreement immediately upon written request in
advance in accordance with the terms and conditions of Section 9.

In the event of any demand by the Indemnitee for the indemnification with
respect to any judgment, fine or penalty hereunder or under the Company’s
By-Laws, the Board of Directors of the Company shall either approve the
indemnification or shall designate independent legal counsel referred to above.
The obligations of the Company hereunder with respect to the payment of any
judgment, fine or penalty shall be subject to the condition that the independent
legal counsel shall not have determined (in a written opinion) that the
Indemnitee is not permitted to be indemnified under applicable law. The
obligation of the Company to make Expense Advances pursuant to this Agreement
shall be subject to the condition that, if, when and to the extent that the
independent legal counsel determines that the Indemnitee is not permitted to be
so indemnified under applicable law, the Company shall be entitled to be
reimbursed by the Indemnitee (who hereby agrees to reimburse the Company) for
all such amounts theretofore paid. If the Indemnitee has commenced legal
proceedings (either before or after the determination by independent legal
counsel) in a court of competent jurisdiction to secure a

 

5



--------------------------------------------------------------------------------

determination that the Indemnitee may be indemnified under this Agreement or
otherwise, any determination made by the independent legal counsel that the
Indemnitee is not permitted to be indemnified under applicable law shall not be
binding, and the Indemnitee shall not be required to reimburse the Company for
any Expense Advances and shall continue to be entitled to Expense Advances until
a final judicial determination is made with respect thereto (as to which all
rights of appeal therefrom have been exhausted or lapsed). If there has been no
determination by the independent legal counsel or if the independent legal
counsel determines that the Indemnitee is not permitted to be indemnified in
whole or in part under applicable law, the Indemnitee shall have the right to
commence litigation in any court in the states of Massachusetts or Delaware
having subject matter jurisdiction thereof and in which venue is proper seeking
an initial determination by the court or challenging any such determination by
the independent legal counsel or any aspect thereof, and the Company hereby
consents to service of process and to appear in any such proceeding.

11. Change in Control. The Company agrees that if there is a Change in Control
of the Company, then with respect to all matters thereafter arising concerning
the rights of the Indemnitee to indemnify payments and Expense Advances under
this Agreement or any other agreement or Company By-Law now or hereafter in
effect relating to the Claims, the Company shall seek legal advice only from
independent counsel selected by the Indemnitee and approved by the Company
(which approval shall not be unreasonably withheld) who has not otherwise
performed services for the Company within the last ten years (other than in
connection with such matters) or for the Indemnitee. Such counsel, among other
things, shall render its written opinion to the Company and the Indemnitee as to
whether and to what extent the Indemnitee is permitted to be indemnified under
applicable law. The Company agrees to pay the reasonable fees of such
independent counsel and to indemnify such counsel against any and all expenses
(including attorneys, fees), claims, liabilities and damages relating to this
Agreement or its engagement pursuant hereto.

12. Establishment of Trust. In the event of a Potential Change in Control, the
Company may create a Trust for the benefit of the Indemnitee (either alone or
together with one or more other indemnities) and from time to time fund such
Trust in such amounts as the Company’s Board of Directors may determine to
satisfy Expenses reasonably anticipated to be incurred in connection with
investigating, preparing for and defending any Claim, and all judgments, fines,
penalties and settlement amounts of all Claims from time to time paid or
claimed, reasonably anticipated or proposed to be paid. The term of any Trust
established pursuant hereto shall provide that upon a Change in Control (i) the
Trust shall not be revoked or the principal thereof invaded, without the written
consent of the Indemnitee, (ii) the Trustee shall advance, within two business
days of a request by the Indemnitee, all Expenses to the Indemnitee (and the
Indemnitee hereby agrees to reimburse the Trust under the circumstances under
which the Indemnitee would be required to reimburse the Company under this
Agreement), (iii) the Trustee shall promptly pay to the Indemnitee all amounts
for which the Indemnitee shall be entitled to indemnification pursuant to this
Agreement or otherwise, and (iv) all unexpended funds in such Trust shall revert
to the Company upon a final determination by the independent legal counsel of a
court of competent jurisdiction, as the case may be, that the Indemnitee has
been fully indemnified under the terms of this Agreement. The Trustee shall be a
person or entity satisfactory to the Indemnitee. Nothing in this Section 12
shall relieve the Company of any of its obligations under this Agreement.

 

6



--------------------------------------------------------------------------------

13. Indemnification for Additional Expenses. The Company shall indemnify the
Indemnitee against all expenses (including attorneys fees) and, if requested by
the Indemnitee, shall immediately advance such expenses to the Indemnitee, which
are incurred by the Indemnitee in connection with any claim asserted or action
brought by the Indemnitee for (i) indemnification or payment of Expense Advances
by the Company under this Agreement or any other agreement or Company By-Law now
or hereafter in effect relating to Claims, or (ii) recovery under any D&O
Insurance policies maintained by the Company, provided the Indemnitee undertakes
to repay such expenses to the extent that it is ultimately determined that
Indemnitee is not entitled to such indemnification, Expense Advances, or
insurance recovery, as the case may be.

14. Partial Indemnification. If Indemnitee is entitled under any provision of
this Agreement to indemnification by the Company for some or a portion of the
Expenses, judgments, fines or penalties actually and reasonably incurred by him
in the investigation, defense, appeal or settlement of any Claim but not,
however, for the total amount thereof, the Company shall nevertheless indemnify
Indemnitee for the portion of such Expenses, judgments, fines or penalties to
which Indemnitee is entitled.

15. Agreement Not Exclusive: Subrogation Rights, etc. This Agreement shall not
be deemed exclusive of and shall not diminish any other rights Indemnitee may
have to be indemnified or insured by the Company, any subsidiary of the Company
or any other person or entity under any certificate of incorporation, by-law,
agreement, policy of insurance, surety, vote of stockholders or disinterested
directors or otherwise, whether or not now in effect, and shall continue as to
Indemnitee after Indemnitee has ceased to be a Director or an Officer and shall
inure to the benefit of Indemnitee’s successors referred to in Section 18
hereof.

In the event of payment under this Agreement, the Company shall be subrogated to
the extent of such payment to all of the rights of recovery of the Indemnitee,
who shall execute all such papers and do all such things as may be necessary or
desirable to secure such rights. The Company shall not be liable under this
Agreement to make any payment in connection with any claim made against the
Indemnitee to the extent the Indemnitee has otherwise received payment (under
any insurance policy, By-law or otherwise) of the amounts otherwise
indemnifiable hereunder.

16. Additional Exclusions. Notwithstanding any provision in this Agreement, the
Company shall not be obligated under this Agreement to make any indemnity in
connection with any claim made against Officer Indemnitee in connection with any
proceeding (or any part of any proceeding) initiated by an Officer Indemnitee,
including any proceeding (or any part of any proceeding) initiated against the
Company or its directors, officers, employees or other indemnitees, unless
(i) the Board of Directors of the Company authorized the proceeding (or any part
of any proceeding) prior to its initiation or (ii) the Company provides the
indemnification, in its sole discretion, pursuant to the powers vested in the
Company under applicable law.

17. Continuation of Indemnity. All agreements and obligations of the Company
contained herein shall continue during the period Indemnitee is a director,
officer, employee or agent of the Company (or was serving at the request of the
Company as a director, officer, employee or agent of another corporation,
partnership, joint venture, trust or other enterprise)

 

7



--------------------------------------------------------------------------------

and shall continue thereafter so long as Indemnitee shall be subject to any
possible claim or threatened, pending or completed action, suit or proceeding,
whether civil, criminal or investigative, by reason of the fact that Indemnitee
was a Director or Officer of the Company or serving in any other capacity
referred to herein.

18. Successor; Binding Agreement. The Company shall require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company, by
agreement in form and substance reasonably satisfactory to Indemnitee, expressly
to assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform if no such succession had
taken place.

This Agreement shall inure to the benefit of and be enforceable by Indemnitee’s
personal or legal representatives, executors, administrators, successors, heirs,
devisee and legatees. If Indemnitee should die while any amounts would still be
payable to Indemnitee hereunder if Indemnitee had continued to live, all such
amounts, unless otherwise provided herein, shall be paid in accordance with the
terms of this Agreement to Indemnitee’s devisee, legatees, or other designees,
or if there be no such devisee, legatees or designees, to Indemnitee’s estate.

19. Notification and Defense of Claim. Promptly after receipt of Indemnitee of
notice of the commencement of any Claim, Indemnitee will, if a claim in respect
thereof is to be made against the Company under this Agreement, notify the
Company of the commencement thereof, but the omission so to notify the Company
will not relieve it from any liability which it may have to Indemnitee
hereunder. With respect to any such Claim as to which Indemnitee notifies the
Company of the commencement thereof.

 

  (a) The Company will be entitled to participate therein at its own expense;
and

 

  (b)

Except as otherwise provided below, to the extent that it may wish, the Company
jointly with any other indemnifying party similarly notified will be entitled to
assume the defense thereof, with counsel satisfactory to Indemnitee. After
notice from the Company to Indemnitee of its election so to assume the defense
thereof, the Company will not be liable to Indemnitee under this Agreement for
any legal or other expenses subsequently incurred by Indemnitee in connection
with the defense thereof other than reasonable costs of investigation or as
otherwise provided below. Indemnitee shall have the right to employ its own
counsel with respect to such Claim, but the fees and expenses of such counsel
incurred after notice from the Company of its assumption of the defense thereof
with counsel satisfactory to Indemnitee shall be at the expense of Indemnitee
unless (i) the employment of counsel by Indemnitee has been authorized by the
Company (ii) Indemnitee shall have reasonably concluded that there may be a
conflict of interest between the Company and Indemnitee in the conduct of the
defense of such Claim, or (iii) the Company shall not in fact have employed
counsel to assume the defense of such Claim, in each of which cases the fees and
expenses of

 

8



--------------------------------------------------------------------------------

 

counsel for the Indemnitee shall be paid immediately by the Company. The Company
shall not be entitled to assume the defense of any Claim brought by or on behalf
of the Company or as to which Indemnitee shall have made the conclusion provided
for in (ii) above; and

 

  (c) The Company shall not be liable to indemnify the Indemnitee under his
Agreement for any amounts paid in settlement of any Claim effected without its
written consent. The Company shall not settle any Claim in any manner which
would impose any penalty or limitation on Indemnitee without Indemnitee’s
written consent. Neither the Company nor Indemnitee will unreasonably withhold
their consent to any proposed settlement.

20. Enforcement. The Company expressly confirms and agrees that it has entered
into this Agreement and assumed the obligations imposed on the Company hereby in
order to induce Indemnitee to continue as a Director or Officer of the Company,
and acknowledges that Indemnitee is relying upon this Agreement in continuing in
such capacity.

21. Separability. Each of the provisions of this Agreement is a separate and
distinct agreement and independent of the others, so that if any provision
hereof shall be held to be invalid or unenforceable for any reason; such
invalidity or unenforceability shall not affect the validity or enforceability
of the provisions hereof, which other provisions shall remain in full force and
effect.

22. Miscellaneous. No provisions of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
signed by Indemnitee and either the Company’s Chief Executive Officer or another
officer of the Company specifically designated by the Board of Directors. No
waiver by either party hereto at any time of any breach by the other party
hereto of, or of compliance with, any condition or provision of this Agreement
to be performed by such other party shall be deemed a waiver of similar or
dissimilar provisions or conditions at the same or at any prior or subsequent
time. No agreements or representations, oral or otherwise, express or implied,
with respect to the subject matter hereof have been made by either party which
are not set forth expressly in this Agreement. The validity, interpretation,
construction and performance of this Agreement shall be governed by the laws of
the State of Delaware, without giving effect to the principals of conflicts of
laws thereof.

23. Notices. For the purposes of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid as follows:

If to Indemnitee:

at the last address on file with the Company

 

9



--------------------------------------------------------------------------------

If to the Company:

ModusLink Global Solutions, Inc.

1100 Winter Street

Suite 4600

Waltham, MA 02451

Attn: General Counsel

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

24. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.

25. Effectiveness. This Agreement shall be effective as of the date it is
executed.

* * * * *

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed as
of the day and year first above written.

 

MODUSLINK GLOBAL SOLUTIONS, INC.

 

Name: Title:

 

[—]

[Signature Page to Indemnification Agreement]